Citation Nr: 1509792	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a March 2011 rating decision, the RO granted service connection for tinnitus, which represents a complete grant of the benefits sought with respect to the tinnitus claim.

In a November 2012 statement, the Veteran withdrew his appeal seeking service connection for a respiratory disorder.  

Although the RO adjudicated Veteran's claims for service connection for PTSD, major depressive disorder, and an anxiety disorder in three separate claims, the Board has encompassed those claims into a single claim for service connection for an acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In May 2014, the Board determined that the criteria for establishing service connection for a psychiatric disability had not been met.  The Veteran appealed the Board's May 2014 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a December 2014 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the May 2014 Board's decision to the extent that it denied entitlement to service connection for a psychiatric disability, reasoning that the Board relied on inadequate medical opinions in deciding the claim.

The Court did not disturb the issue of entitlement to service connection for bilateral hearing loss which the Board remanded in May 2014 for further development.   That claim has since returned for further appellate consideration.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's bilateral hearing loss is related to acoustic trauma during service.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.   38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

After a review of the record, and with resolution of all doubt in the Veteran's favor, the criteria to establish service connection for hearing loss are met.  

First, September 2010 and July 2014 VA audiometric findings establish a current diagnosis of hearing loss in both ears, for VA purposes.  See 38 C.F.R. § 3.385.  

Second, although there is no evidence of hearing loss complaints, treatment, or diagnoses in service, the Veteran's account of being exposed to in-service acoustic trauma (from working on the lower part of the ship near the engine room and working and sleeping in close proximity to the flight line).   See, e.g., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, the RO already conceded in-service acoustic trauma when it awarded service connection for tinnitus.

Third, with regard to etiology, the record contains two VA medical opinions.  The examiners of the September 2010 and July 2014 audiology examinations determined that the Veteran's bilateral hearing loss is less likely as not related to acoustic trauma in service.  However, the Board finds that the opinions inadequate.  In this regard, the 2010 examiner did not explain why she gave more weight to the Veteran's post service-occupational noise exposure (as a handyman, combining corn and grain, and a firefighter) where hearing protection was afforded to him, as opposed to his in-service noise exposure without the benefit of hearing protection.  

Second, in providing the unfavorable opinion, the 2014 VA examiner relied solely on the fact there was no significant shift in audiometric thresholds from enlistment to separation.   However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).

Third, the 2010 VA examiner stated that there are no enlistment audiometric findings to review, but as noted by the 2014 examiner, entrance audiometric findings dated in September 1965 are of record.   Although, as noted, the absence of in-service hearing difficulty is not fatal to the claim, the examiner's oversight tends to diminish the probative value of her opinion. 

Accordingly, the Board finds that the 2010 and 2014 opinions are not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's hearing loss disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He was competent to report that he experienced hearing difficulty during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's assertions as to his hearing loss symptoms in this case are credible; thus the Board finds that his statement that his diagnosed hearing loss disability is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board affords the greatest amount of weight to: (1) the Veteran's medical evidence of a current bilateral hearing loss, (2) his conceded in-service acoustic trauma without the benefit of hearing protection, and (3) his competent and credible history of relevant symptoms during and ever since service discharge.  As noted, although the Veteran had post-service occupational noise exposure, he had the benefit of hearing protection.  Thus, the evidence tends to show that, the hearing loss is more likely than not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.   See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The record contains three medical opinions (one favorable and two unfavorable) addressing the nature and etiology of any current psychiatric disability.  However, as indicated in the December 2014 JMR, all three opinions were conclusory in nature and provided no rationale or further discussion to assist the Board in making an informed decision.  Accordingly, consistent with the findings of the December 2014 JMR, remand is necessary to secure an adequate medical opinion with regard to the nature and etiology of the Veteran's psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, transfer the Veteran's claims file to a qualified medical examiner to obtain a medical opinion as to the nature and etiology of the Veteran's current psychiatric disability, to include PTSD.  The need for the Veteran to be re-examined is left to the designee's discretion.  
The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although a review of the complete claims file is imperative, attention is called to the following:

* The Veteran's service personnel records indicating that he was attached to the 523rd Trans Co and in Vietnam from September 1966 and August 1967. 

* The U.S. Army and Joint Service Records Research Center (JSSRC) confirmation that there was a possible enemy attack on Qui Nhon in January 1967. 

* A July 2010 VA mental health note reflecting the Veteran's described events pertaining to his service in Vietnam, to include attacks on his base, as well as a diagnosis of a depressive disorder, NOS.

*A September 2010 PTSD stressor statement. 

* A September 2010 VA examination report showing the Veteran's reports of his involvement in one firefight during his military service and seeing numerous dead bodies during service.   The VA examiner diagnosed the Veteran with an anxiety disorder, NOS, but not PTSD. 

*The September 2010 VA opinion determining that it was more likely as not that the Veteran's anxiety was caused by his military service, but provided no rationale.

* An October 2010 VA mental health note showing s a diagnosis of a depressive disorder, NOS.

* A May 2011 private psychological examination report and an August 2012 VA examination report both reflecting that the Veteran's symptoms of anxiety and depression are less likely than not related to his military service in Vietnam, and determined that the criteria for PTSD were not met. 

AFTER reviewing the record, the examiner is asked to respond to the following:

a).  Confirm all psychiatric disorders currently shown in the record, to include depression, anxiety, and PTSD. 

b).  Specifically clarify whether the Veteran meets the DSM-IV criteria for PTSD, and reconcile this determination with the September 2010 and August 2012 VA examination reports, and May 2011 private psychological  examination report.   

c).  Then, determine whether any currently diagnosed acquired psychiatric disability had its onset in service or is otherwise related to service.  Complete rationale is necessary.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the appellant and review of the claims folder including electronic "Virtual VA" and VBMS filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  THEN, readjudicate the service connection claim for an acquired psychiatric disability, to include PTSD.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


